Case: 11-16112      Date Filed: 10/16/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT


                                    No. 11-16112
                                Non-Argument Calendar


                      D. C. Docket No. 9:10-cv-81118-KLR

SUSAN KANE,
as next friend of Vera Klein,

                                                                  Plaintiff-Appellant,

                                        versus

WASHINGTON NATIONAL
INSURANCE COMPANY,

                                                                Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Florida


                                  (October 16, 2012)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.


PER CURIAM:
              Case: 11-16112     Date Filed: 10/16/2012   Page: 2 of 2



      This is an appeal of an attorney’s fee award made pursuant to § 627.428,

Fla. Stat. (2010), in a contingency fee case brought against an insurance company

by a policy holder. Appellant argues that the District Court, in fashioning the

award, committed “reversible error in its determination of the ‘Lodestar’ amount.”

Appellant’s Br. at 13. The question before this court is whether the District Court

abused its discretion in arriving at the Lodestar amount and in fixing the fee

awarded. After examining the parties’ submissions to the District Court regarding

the attorney’s fee issue and their briefs on appeal, we find no abuse of discretion.

The District Court’s judgment is accordingly

      AFFIRMED.




                                          2